HENRIOD, Justice.
I concur for two reasons; 1) Because I believe that where the constitution provides for the initiation of local government hut is silent as to whether such local authority can be repealed or changed, it becomes an inherent implied prerogative of the people involved to repeal or change their government under other traditional, constitutional and legislative sanctions; and 2) because it appeal's that legislation concerning initiative and referendum matters appear to have been followed in this case.
As a gratuitous addendum, this writer suggests that a matter of such import as that found here well might be presented to this Court in an earlier procedural manner not involving an eleventh-hour appeal, which is not conducive to an exhaustive consideration and research, and which is not subject to haste that could lead to added future problems.